DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Preliminary Amendment
Claim 12 has been cancelled as requested by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US 2018/0079232 A1) in view of OHNSHI (US 2018/0370253 A1).
As related to independent claims 1, 10 , & 11, Ohnishi teaches printing apparatus [claim 1], printing method [claim 10], configured to perform printing on a medium, the printing apparatus comprising: an ink ejection portion, configured to eject an ink to the medium (Ohnishi – Page 3, Paragraphs 68-74 and Figure 3, shown below); and a powdering [i.e. adhesive-depositing] portion/apparatus [claim 11] (Ohnishi – Figure 3, Reference # 46, shown below), configured to perform powdering that applies powder to the medium, wherein the powdering portion comprises: a liquid applying device, configured to apply a powder containing liquid to the medium, wherein the powder containing liquid is a liquid including the powder and a solvent (Ohnishi – Page 2, Paragraphs 14-17), and an energy ray emitting portion, configured to irradiate the powder containing liquid applied to the medium with energy rays, wherein the powder containing liquid is a liquid that generates heat when being irradiated with the energy rays, and the energy ray emitting portion is configured to irradiate the powder containing liquid applied to the medium with the energy rays to evaporate the solvent of the powder containing liquid, so that the powder adheres to the medium (Ohnishi – Page 5, Paragraphs 88-91).

    PNG
    media_image1.png
    452
    661
    media_image1.png
    Greyscale

Continuing with claims 1, 10, & 11, while Ohnishi teaches the powdering portion/apparatus applies a liquid to be irradiated with energy rays to the medium and the liquid contains an adhesive (Ohnishi – Page 5, Paragraph 88-91) Ohnishi does not specifically teach the adhesive is a powder contained in the liquid.  However, OHNISHI teaches a similar printing apparatus and method with both an ink ejection portion and specifically a powdering portion [i.e. zinc oxide fine particle application] (OHNISHI – Page 10, Paragraph 111-113) wherein the ink ejection portion and the powdering portion eject liquids with an ultraviolet absorbent and a solvent.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the liquid applying device of Ohnishi which ejects an adhesive containing liquid which includes an ultraviolet absorbent and is instantaneously heated by irradiation with the ultraviolet rays with the liquid applying device of OHNISHI which ejects a powder [i.e. zinc oxide particles] containing liquid which also includes an ultraviolet absorbent and is instantaneously heated by irradiation with the ultraviolet rays in an effort to suppress the risk of ink bleeding  and avoid burning the ink and or the medium (OHNISHI – Page 1, Paragraph 11 & Page 11, Paragraphs 124-125).
As related to dependent claim 2, the combination of Ohnishi and OHNISHI remains as applied above and continues to teach the powder containing liquid includes an energy absorber [i.e. zinc oxide] as a material that generates heat by absorbing the energy rays (Ohnishi – Page 3, Paragraph 73 – Page 4, Paragraph 75 and OHNISHI – Page 2, Paragraph 15).
As related to dependent claim 3, the combination of Ohnishi and OHNISHI remains as applied above and continues to teach the powder containing liquid includes, as the powder, a powder of a material that generates heat by absorbing the energy rays  (Ohnishi – Page 3, Paragraph 73 – Page 4, Paragraph 75 and OHNISHI – Page 2, Paragraph 15).
As related to dependent claim 4, the combination of Ohnishi and OHNISHI remains as applied above and continues to teach the energy ray emitting portion is configured to emit ultraviolet rays as the energy rays, and the powder containing liquid includes a powder of zinc oxide as the powder (Ohnishi – Page 3, Paragraph 73 – Page 4, Paragraph 75 and OHNISHI – Page 1, Paragraph 10 & Page 10, Paragraph 111-113).
As related to dependent claim 5, the combination of Ohnishi and OHNISHI remains as applied above and continues to teach the powder containing liquid includes a binder resin in a weight ratio of 15 weight% or lower relative to an entire of the powder containing liquid, wherein the binder resin is a resin that remains on the medium after evaporation of the solvent (Ohnishi – Page 4, Paragraph 81 and OHNISHI – Page 10, Paragraphs 111-113).
As related to dependent claim 6, the combination of Ohnishi and OHNISHI remains as applied above and continues to teach the energy ray emitting portion is configured to emit the energy rays to the powder containing liquid applied to the medium, so that the powder containing liquid boils [i.e. vaporize] on the medium (Ohnishi – Page 2, Paragraphs 15-16 and OHNISHI – Page 1, Paragraphs 8-10; Page 10, Paragraphs 111-113; Page 11, Paragraphs 128-129; & Page 12, Paragraph 145).
As related to further dependent claim 7, the combination of Ohnishi and OHNISHI remains as applied above and continues to teach an ink fixing device, configured to fix the ink to the medium, wherein the ink is ejected onto the medium by the ink ejection portion, wherein the ink ejection portion is configured to eject the ink that generates heat when being irradiated with the energy rays (Ohnishi – Figure 3, Reference #45, shown above), and wherein the ink fixing device is configured to: irradiate the ink on the medium with the energy rays  (Ohnishi – Figure 3, Reference #44, shown above), so that the ink is fixed to the medium, and heat the ink without boiling the ink on the medium (OHNISHI – Page 1, Paragraphs 8-10; Page 10, Paragraphs 111-113; Page 11, Paragraphs 128-129; and Page 12, Paragraph 147 and Page 21, Paragraph 247).
As related to dependent claim 8, the combination of Ohnishi and OHNISHI remains as applied above and continues to teach the liquid applying device is an inkjet head configured to eject the powder containing liquid by an inkjet method (Ohnishi – Page 1, Paragraphs 10-11 and OHNISHI – Page 2, Paragraphs 13-15).
As related to dependent claim 9, the combination of Ohnishi and OHNISHI remains as applied above and continues to teach the medium is a medium that is taken up after printing (Ohnishi – Figure 3, Reference #42b, shown above and OHNISHI – Page 1, Paragraph 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato et al. (US 4,070,185 A) teaches a photosensitive dispersion including powder of zinc oxide; a binder resin; an organic solvent, and a sensitizing dye.  YAMASHITA et al. (US 2008/0278055 A1) teaches a printed layer including organic solvent, binder resin and zinc oxide applied by ink jet process.  YAMAGA et al. (US 2009/0014716 A1) teaches inkjet printing with an ink having an organic solvent, zinc oxide, and a binder resin.  Sugiki et al. (US 2009/0212237 A1) teaches a printing composition containing zinc oxide, coloring or discoloring by ionizing radiation, binder resin and a solvent for use in an ink jet printer.  Kihira et al. (US 2009/0304917 A1) teaches a zinc powder containing composition including a binder resin and a solvent.  MIURA et al. (US 2012/0147095 A1) teaches an ink jet printing apparatus with white and color ink compositions and separate UV curing stations.  Isonaka et al. (US 2019/0390076 A1) teaches a dispersion which includes zinc oxide and various solvents with different boiling points.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853